C. A. 9th Cir. Certiorari granted, limited to questions 1 and 2 presented by the petition for the writ, vis.:
“(1) Whether, in view of prior adjudications (including the determination of this Court in Bridges v. Wixon, 326 U. S. 135), this proceeding is barred, in whole or in part, by the principles of res judicata, or estoppel, or the due process clause of the Fifth Amendment.
“(2) Whether this proceeding is barred by the statute of limitations.”
Motions for leave to file briefs of International Longshoremen’s & Warehousemen’s Union and Local 8, International Longshoremen’s & Warehousemen’s Union, and others, as amici curiae, are denied.
Mr. Justice Clark took no part in the consideration or decision of these applications.